Citation Nr: 1704622	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  08-00 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Whether the appellant is entitled to an additional apportionment of the Veteran's nonservice-connected pension benefits for the benefit of her minor son, B.L.


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to September 1993.  The appellant is the mother and custodian of her son, B.L., who was born in 2002.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  In June 2010, the Board remanded this matter for additional development.  The case is again before the Board for appellate review.  


FINDING OF FACT

The child, B.L., is not the Veteran's biological child, his step child, or adopted child, and is not otherwise considered a dependent child for VA purposes.


CONCLUSION OF LAW

The criteria for an apportionment of the Veteran's compensation benefits for B.L. have not been met.  38 U.S.C.A. §§ 101(4)(A), 5307, 7105A (West 2014); 38 C.F.R. §§ 3.23, 3.57, 3.204, 3.210(b), 3.450, 3.451, 19.100, 19.101, 19.102 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the VCAA do not apply to decisions regarding how benefits are to be distributed.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006); see also Barger v. Principi, 16 Vet. App. 132, 138 (2002).  Claims for apportionment are considered "simultaneously contested claims" because they involve questions pertaining to the allocation of available benefits between two or more parties.  The law includes special requirements for such claims.  See 38 U.S.C.A. § 7105A (West 2014); 38 C.F.R. §§ 19.100, 19.101, 19.102 (2016).  Generally, both parties to a simultaneously contested claim must receive notice of all procedural actions in the case, including: the rating decision with notification of appellate rights, statement of the case (SOC), and the content of the substantive appeal filed by the opposing party, to the extent it contains information directly affecting the payment (or potential payment) of the apportionment at issue.  The claims file reflects that the appellant and Veteran have received notice compliant with these requirements.    

II.  Apportionment  

Effective April 2000, the Veteran has received nonservice-connected pension benefits.  In May 2006, the appellant claimed entitlement to an apportionment of these benefits.  She based her claim on her minor son, B.L.  In the March 2007 decision on appeal, the RO granted the claim in an amount of $75.00 per month.  The appellant contested the amount granted, asserting that she needed more money to support B.L.  After reviewing the appeal in June 2010, the Board remanded the matter for additional development regarding the financial status of both the Veteran and the appellant, to include whether the Veteran has paid child support for B.L., court ordered or otherwise.   

A Veteran receiving pension is entitled to additional benefits for his or her child, if the child is in the Veteran's custody, or if the Veteran is reasonably contributing to the child's support.  38 C.F.R. § 3.23.  In relevant part, VA defines a dependent "child" as a person who is unmarried, under the age of 18 years, and who is a biological child (legitimate or illegitimate), a legally adopted child, or a stepchild.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. §§ 3.57, 3.210.  Pension benefits may be apportioned on behalf of a dependent child when the veteran is not residing with the child and the Veteran is not reasonably discharging his responsibility for the child's support.  38 U.S.C.A. § 5307; 38 C.F.R. § 3.450.  Further, where hardship is shown to exist, pension benefits may be specially apportioned between the veteran and his dependents on the basis of the individual case as long as it does not cause undue hardship to the other persons in interest.  38 C.F.R. § 3.451.  

In this matter, the Veteran has expressly stated on multiple occasions that B.L. is his biological child (see e.g., September 2013 signed statement).  See 38 C.F.R. § 3.210(b).  Based on this representation, he received additional pension benefits for support of B.L.  The appellant has sought apportionment because, she asserts, the Veteran has not provided to B.L. the additional pension benefits he has received from VA to support B.L.  See 38 C.F.R. §§ 3.23, 3.450.  Further, she asserts additional amounts should be granted due to her hardship.    

The Board finds neither an apportionment nor an additional apportionment warranted here.  Evidence of record indicates that, contrary to the Veteran's assertions, B.L. is not his dependent child.  The evidence indicates that the Veteran is not B.L.'s biological, adoptive, or step father.  B.L.'s birth certificate notes the appellant as the child's mother, but notes another man sharing the child's last name as the child's father.  The Veteran did not claim B.L. as a dependent child for several years following the child's 2002 birth.  Despite the Board's June 2010 request for information regarding court-ordered child support, and despite the appellant's statements that the Veteran has not provided child support during the appeal period, neither the Veteran nor the appellant has provided information indicating either that the Veteran is under court order to provide child support or that the appellant has sought court-ordered child support.  Moreover, no evidence of record indicates that the Veteran legally adopted B.L.  Lastly, the evidence shows that the Veteran and appellant were never married and that, therefore, B.L. cannot be considered the Veteran's step child.  38 C.F.R. § 3.57(b).  








In summary, the evidence does not demonstrate that an apportionment has been warranted here.  The child, B.L., is not a dependent child for VA purposes.  As such, the particular issue on appeal regarding whether an additional apportionment of benefits is due the appellant based on hardship will not be addressed further.    


ORDER

An additional apportionment of the Veteran's nonservice-connected pension benefits for the benefit of the appellant's minor son, B.L., is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


